Citation Nr: 0532792	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the reduction in the rating assigned for service-
connected wedge deformity of lumbar vertebra with painful 
motion from 30 percent to 20 percent effective August 1, 2003 
was proper.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1981 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an July 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that reduced the rating assigned for 
his service-connected wedge deformity of lumbar vertebra with 
painful motion from 30 percent to 20 percent effective August 
1, 2003.


FINDINGS OF FACT

1.  A 30 percent rating for wedge deformity of lumbar 
vertebra with painful motion was in effect from September 1, 
2002 to July 31, 2003.

2.  The RO's July 2003 RO rating decision, that reduced the 
veteran's rating for his wedge deformity of lumbar vertebra 
with painful motion from 30 percent to 20 percent effective 
August 1, 2003, did not consider required regulatory 
provisions and denied the veteran due process.


CONCLUSION OF LAW

The July 2003 RO rating decision, that reduced the veteran's 
rating for his wedge deformity of lumbar vertebra with 
painful motion from 30 percent to 20 percent, is void ab 
initio, and the criteria for restoration of the 30 percent 
rating for this disability are met.  38 C.F.R. § 3.105(e) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking restoration of the 30 percent 
disability rating for his service-connected wedge deformity 
of lumbar vertebra with painful motion under 38 C.F.R. § 
4,71a, Diagnostic Code (DC) 5285-5292, that was reduced to a 
20 percent evaluation by the RO in a July 2003 rating 
decision.  

In the instant case, the RO failed to comply with the 
procedural requirements set forth under 38 C.F.R. § 3.105(e) 
for reducing disability evaluations.  That is, the RO did not 
issued a proposed rating reduction, did not advised the 
veteran that he had at least 60 days to submit evidence to 
show that reduction was not warranted.  Instead, in violation 
of the regulation, the RO immediately issued a final rating 
decision reducing the disability rating assigned for service-
connected wedge deformity of lumbar vertebra with painful 
motion.  As the disability rating reduction, effectuated by 
the July 2003 rating decision, was not in accordance with the 
provisions of 38 C.F.R. § 3.105(e), the 30 percent rating for 
the veteran's service-connected wedge deformity of lumbar 
vertebra with painful motion must be restored.

As the only decision reached in this determination is a 
complete grant of benefits sought for that particular matter 
(restoration of a 30 percent evaluation assigned prior to an 
improper reduction), the Board holds that no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations at this time.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).


ORDER

The 30 percent rating assigned for the service-connected 
wedge deformity of lumbar vertebra with painful motion is 
restored, effective on August 1, 2003.  The appeal is 
granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


